Citation Nr: 0830091	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-20 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1966 
to January 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to an initial evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD) is 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  In June 2008, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for bilateral hearing 
loss.

2.  In June 2008, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for bilateral hearing loss have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2007).

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for tinnitus have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

In September 2003, the veteran filed a claim for service 
connection for bilateral hearing loss.  By a June 2004 rating 
decision, the RO denied the issue of service connection for 
bilateral hearing loss.  The veteran perfected an appeal to 
this issue in May 2005.  In a June 2008 hearing before the 
Board, the veteran stated that he wished to withdraw the 
issue of entitlement to service connection for bilateral 
hearing loss.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Oral statements 
are valid for the purpose of withdrawing a claim if made by 
the veteran while on the record at a hearing.  38 C.F.R. 
§ 20.204(b).  Withdrawal may be made by the veteran or by his 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal as to the issue of entitlement to 
service connection for bilateral hearing loss.  As a result, 
no allegation of error of fact or law remains before the 
Board for consideration with regard to the issue of 
entitlement to service connection for bilateral hearing loss.  
As 


such, the Board finds that the veteran has withdrawn his 
claim as to this issue, and accordingly, the Board does not 
have jurisdiction to review the appeal as to the issue of 
entitlement to service connection for bilateral hearing loss, 
and it is dismissed.

Tinnitus

In September 2003, the veteran filed a claim for service 
connection for tinnitus.  By a June 2004 rating decision, the 
RO denied the issue of service connection for tinnitus.  The 
veteran perfected an appeal to this issue in May 2005.  In a 
June 2008 hearing before the Board, the veteran stated that 
he wished to withdraw the issue of entitlement to service 
connection for tinnitus.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Oral statements 
are valid for the purpose of withdrawing a claim if made by 
the veteran while on the record at a hearing.  38 C.F.R. 
§ 20.204(b).  Withdrawal may be made by the veteran or by his 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal as to the issue of entitlement to 
service connection for tinnitus.  As a result, no allegation 
of error of fact or law remains before the Board for 
consideration with regard to the issue of entitlement to 
service connection for tinnitus.  As such, the Board finds 
that the veteran has withdrawn his claim as to this issue, 
and accordingly, the Board does not have jurisdiction to 
review the appeal as to the issue of entitlement to service 
connection for tinnitus, and it is dismissed.




ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is dismissed.

The claim of entitlement to service connection for tinnitus 
is dismissed.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA's duty 
to assist includes providing a new medical examination when a 
veteran asserts or provides evidence that a service-connected 
disability is worse than when originally rated and the 
available evidence is too old for an adequate evaluation of 
his current condition.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); see also 38 C.F.R. § 3.327(a) (2007) (noting 
that reexaminations are required if evidence indicates there 
has been a material change in a disability).  At the June 
2008 Board hearing, the veteran asserted that his PTSD 
symptoms had worsened since the most recent VA psychiatric 
examination.  Accordingly, remand is required because the 
most recent VA examination no longer provides a clear picture 
of the severity of the veteran's service-connected PTSD.  

Accordingly, the case is remanded for the following action:

1.	The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim, to 
include any recent medical treatment.  
Based on his response, the RO must 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  Additionally, the RO must 
obtain and associate with the claims 
file all VA medical treatment records 
not of record.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.	The RO must schedule the veteran for a 
comprehensive VA psychiatric 
examination to determine the current 
severity of the veteran's PTSD.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner must provide 
accurate and fully descriptive 
assessments of all psychiatric 
symptoms.  The examiner must comment 
upon the presence or absence, and the 
frequency or severity of the following 
symptoms due to PTSD:  depressed mood; 
anxiety; suspiciousness; panic attacks; 
chronic sleep impairment; mild memory 
loss (such as forgetting names, 
directions or recent events); flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only highly 
learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation or mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships; suicidal ideation; 
obsessional rituals which interfere 
with routine activities; intermittently 
illogical, obscure, or irrelevant 
speech; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately, 
or effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships; gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
person hygiene); disorientation to time 
or place; and memory loss for names of 
close relatives, own occupation, or own 
name.  The examiner must also enter a 
complete multiaxial evaluation, and 
assign a Global Assessment of 
Functioning score together with an 
explanation of what the score 
represents in terms of the veteran's 
psychological, social, and occupational 
functioning.  The examiner must provide 
an opinion as to whether the veteran's 
PTSD alone renders him unable to obtain 
or retain employment.  A complete 
rationale for all opinions must be 
provided.  Any report prepared must be 
typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate 
in the development of the claim, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.	The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


